




CITATION:
Billings v. Mississauga
          (City), 2011 ONCA 247





DATE:
          20110330



DOCKET: C52281



COURT OF APPEAL FOR ONTARIO



OConnor A.C.J.O., Laskin and MacPherson JJ.A.



BETWEEN



Douglas Billings



Plaintiff (Appellant)



and



Corporation of the City of Mississauga



Defendant (Respondent)



Paul J. Cahill, for the appellant



Scott Hamilton, for the respondent



Heard and released orally: March 29, 2011



On appeal from the judgment of Justice
Casimir
N. Herold of the Superior Court of Justice dated May 31, 2010.



ENDORSEMENT



[1]

The appellant, Douglas Billings, appeals the judgment
    of Herold J. dated May 31, 2010, dismissing his claim against the respondent.

[2]

The appellants claim related to injuries he suffered in
    a slip and fall accident on one of the respondents sidewalks following a major
    snow and ice storm. The sidewalk in question had not been cleared of snow and
    ice within the 36 hour period following the storm referred to in the
    respondents snow removal policy.

[3]

Section 44(9) of the
Municipal Act
, S.O. 2001, c. 25, provides that [e]
xcept
in cases of gross negligence, a municipality is not
    liable for a personal injury caused by snow or ice on a sidewalk.

[4]

The appellant contends that the respondents snow removal
    performance during and after the storm amounted to gross negligence. He points
    to the fact that the sidewalk in question remained dangerous for over 100
    hours, that the sidewalk was not cleared within 36 hours of the end of the
    storm, and that the respondent relied exclusively on unionized workers (as
    opposed to independent contractors) who had no obligation to work overtime and
    week-ends (the accident happened on a Monday).

[5]

We do not accept these submissions. In our view, the
    respondents general policy with respect to snow and ice removal was a
    reasonable one. Moreover, on the days in question its performance pursuant to
    the policy was far removed from being grossly negligent. As the trial judge
    found, the storm in April 2003 was an extraordinary atmospheric event, a
    conclusion supported by the fact that Environment Canada ranked it as runner-up
    on its list of the top ten Canadian weather stories of 2003.

[6]

The trial judge carefully reviewed the respondents
    systems, personnel and policies for dealing with snow storms. He concluded that
    the respondents response to the storm was completely reasonable. We agree.

[7]

The appeal is dismissed. The appellant shall pay the
    respondents costs of the appeal fixed in the amount of $5,000 inclusive of
    disbursements and applicable taxes. We direct that the appellant need not pay
    the amount of $5,000 into court pursuant to the order for security for costs.
    Appellants counsel undertakes to pay the $5,000 being held in trust to the
    respondent.

D. R. OConnor A.C.J.O.

J. I. Laskin
    J.A.

J. C. MacPherson
    J.A.


